Title: To George Washington from Henry Laurens, 15 May 1778
From: Laurens, Henry
To: Washington, George


                    
                        Sir.
                        York Town [Pa.] 15 May 1778.
                    
                    The last I had the honour of writing to Your Excellency was dated the 11th by the hand of Colo. Gimad.
                    I have since presented to Congress Your Excellency’s favors of the 11th & 12th which were immediately Committed & remain unconsidered.
                    Your Excellency will receive under this Cover an Act of Congress of the present date for allowing Officers in the Army certain half pay after the end of the present War & a gratuity to each Non Commissioned Officer & Soldier.
                    
                    The bearer hereof will also deliver a packet containing 500 forms of an Oath for the Army, more of these shall be sent by next opportunity. I have the honor to be With very great Regard & Esteem Sir Your Excellency’s Obedient & most humble st
                    
                        Henry Laurens,President of Congress.
                    
                    
                        Extracts from the Philada Paper which Your Excellency was so obliging to send—I caused to be made & printed the Evening the paper came to hand much to the satisfaction of Congress & I beleive of everybody possibly many Gentlemen in the Army may be uninformed of these Interesting transactions & therefore I shall transmit by the present bearer about 50 Copies.
                        Congress, have Ordered a Brevet to Colo. Ethan Allen to Rank Colonel in the Army, I take the Liberty to inclose a Certificate of the Order & request Your Excellency will be pleased to cause it to be delivered to that Gentleman.
                        Henry Laurens.
                        I have just transmitted a Resolve of Congress for discharging from all restraint the Honorable John Penn & Benjamin Chew Esquires, who will now make their election.
                    
                